UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4058



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DIDIER MEJIA-MARTINEZ, a/k/a Carlos Velasques Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00179-REP-1)


Submitted:   August 29, 2008             Decided:   September 25, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, HICKSTYMAS, LLC, Richmond, Virginia, for
Appellant.  Chuck Rosenberg, United States Attorney, Richard D.
Cooke, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Didier Mejia-Martinez pled guilty to illegal reentry

after being convicted of an aggravated felony, 8 U.S.C. § 1326(a),

(b)(1) (2000).    The district court imposed a thirty-three month

variance sentence above the advisory guideline range.                      Mejia-

Martinez   appeals    his    sentence,     arguing   that   the    sentence      is

unreasonable.    We affirm.

           According to a statement of facts that both parties

accepted, Mejia-Martinez first entered the United States unlawfully

in 2000 and was convicted in Virginia of possession of cocaine in

April 2004, receiving a three-year suspended sentence.                     He was

removed from the United States by immigration authorities in

January 2004, in April 2004, and on May 5 and May 12, 2004.                      In

sentencing Mejia-Martinez, the district court cited the nature and

circumstances    of   the    offense   and   Mejia-Martinez’s          history   of

unlawful reentries.         See 18 U.S.C.A. § 3553(a)(1) (West 2000 &

Supp. 2008).    The court also noted that a fifth illegal reentry is

a serious offense, and that the sentence should provide just

punishment and adequate deterrence, and protect the public. See 18

U.S.C.A. § 3553(a)(2) (West 2000 & Supp. 2008). The court observed

that Mejia-Martinez’s prior lenient treatment had not deterred him

from returning to the United States.

           After United States v. Booker, 543 U.S. 220 (2005), a

sentence   is   reviewed     for   reasonableness,     using      an    abuse    of


                                       2
discretion standard of review.           Gall v. United States, 128 S. Ct.

586, 597 (2007).        The first step in this review requires the

appellate court to ensure that the district court committed no

significant procedural error, such as improperly calculating the

guideline range.       United States v. Evans, 526 F.3d 155, 160 (4th

Cir. 2008).       Mejia-Martinez has not claimed any procedural error.

            The court then considers the substantive reasonableness

of the sentence imposed, taking into account the totality of the

circumstances.      Id. at 161.      While the court may presume a sentence

within the guidelines range to be reasonable, it may not presume a

sentence outside the range to be unreasonable.             Gall, 128 S. Ct. at

597.   Moreover, it must give due deference to the district court’s

decision that the § 3553(a) factors justify the sentence.                    Id.

Even   if   the    reviewing    court   would     have   reached   a   different

sentencing result on its own, this fact alone is insufficient to

justify reversal of the district court.             Evans, 526 F.3d at 160.

            Here,     the    district     court    followed    the     necessary

procedural steps in sentencing Mejia-Martinez, properly calculating

the    guidelines    range     and   considering    that   recommendation     in

conjunction with the § 3553(a) factors.             In light of the facts of

this case, and the district court’s meaningful articulation of its

consideration of the § 3553(a) factors and its bases for varying

from the recommended guideline range, we conclude that the district




                                         3
court’s decision to vary and the extent of the variance were

reasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                 4